DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a sensor unit acquiring” and “a control unit controlling” and “the control unit calculates” render the claim indefinite. These limitations are written as method steps and gives rise to confusion as to whether the claim is an apparatus or a method claim. 
The examiner suggests rewriting the claim to read – a sensor unit configured to acquire--, -- a control unit configured to control--, --the control unit is configured to calculate--



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melker et al (US 2013/0172759), hereinafter Melker. 
Melker teaches a control method for an oxygen supply device for controlling a flow rate of an oxygen gas supplied to a user for inhalation based on percutaneous arterial oxygen saturation (SpO2) (paragraph 86, PPG signals are used to increase or initiate oxygen supply) comprising:
a first step of acquiring information on percutaneous arterial oxygen saturation (SpO2) of the user, (paragraph 90, paragraph 147, paragraph 177)
a second step of calculating a first moving average value of SpO2 calculated over a first time span (Paragraph 231, spo2 average over the breath) and a second moving average value of SpO2 calculated over a second time span which is longer than the first time span (paragraph 231, a baseline spo2 calculated in a 2 minute window) from the information on percutaneous arterial oxygen saturation (SpO2) (paragraph 231), and a third step of calculating a Dip frequency per predetermined time from the information on percutaneous arterial oxygen saturation (SpO2) (Paragraph 231, Melker teaches calculating an SpO2, drop)
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 1-5 and 7, the prior art does not disclose or render obvious an oxygen controller which controls the flow rate of oxygen based on the first moving average value when the Dip frequency is less than a first threshold, and based on the second moving value when the Dip frequency is equal to or more than the first threshold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785